This is a companion case to that of Day Stores, Inc., v. Southern Broadcasting Corporation et al., La.App., 1 So. 99, decided this day. The suit was brought by Southern Broadcasting Corporation against Congregation Agudath Achim Anche Sfard for the sum of $101.80 allegedly due on a contract made for advertising over Radio Station WJBW. The defendant appeared and admitted indebtedness but resisted liability on the ground that it did not know whether the amount due was payable to plaintiff or to Charles C. Carlson. It converted the action into an interpleader suit and deposited the money in the registry of the court.
Carlson, appearing as a claimant to the fund, filed a rule for judgment on the face of the pleadings, which was sustained by the trial judge for the same reasons given *Page 103 
by him in the case of Day Stores, Inc., v. Southern Broadcasting Corporation et al. This appeal was taken by the Southern Broadcasting Corporation from the adverse decision.
For the reasons given by us in Day Stores, Inc., v. Southern Broadcasting Corporation et al., supra, the judgment appealed from is reversed, the motion of Charles C. Carlson for judgment herein on the pleadings is denied and it is now ordered that the case be and it is remanded to the Civil District Court for the Parish of Orleans for further proceedings in accordance with law and not inconsistent with the views expressed in our opinion in the Day Stores, Inc., matter. The costs of this appeal to be paid by Charles C. Carlson, other costs to await the final determination of the cause.
Reversed and remanded.